Citation Nr: 1224907	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-05 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Hepatitis C (non A, non B).




ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1986 to May 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In that March 2010 rating decision, the RO confirmed and continued the prior denial of this claim on the premise that the evidence submitted since the initial denial in September 2008 was not new and material.  This, therefore, presumes the prior decision denying this claim had not been appealed, when, in actuality, it had.  After receiving notification of that prior September 2008 decision, the Veteran filed a timely Notice of Disagreement (NOD) in October 2008 and resultantly received a Statement of the Case (SOC) in January 2009.  He filed a "claim to reopen" in April 2009, which was before the one-year time limit had expired to appeal the September 2008 decision.  Since notified of that decision on September 15, 2008, he had until September 15, 2009 to appeal that decision.  A decision becomes final and binding and subject to a motion to reopen on the basis of new and material evidence only after the period for appeal has expired.  As such, any interim submissions before finality attached to that September 2008 rating decision must be considered by VA as part of the Veteran's original claim, not instead as a petition to reopen this claim.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  See also Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the September 2008 and March 2010 rating decisions are both nonfinal, currently on appeal, and stem from the Veteran's original October 2007 claim.  So, unlike what the RO concluded, there does not have to be new and material evidence to reopen this claim and warrant further consideration of it on its underlying merits.

That being said, this claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran claims that his Hepatitis C was incurred in service.  Specifically, in a statement dated in October 2007, he claims that he did custodial work, including plumbing, and resultantly was exposed to raw sewage during service.  In addition, he claimed to have shared razors, finger nail clippers, and toothbrushes with other servicemen.  He also received vaccinations from an air gun that may have contained contaminated blood.  His service treatment records (STRs) do not show a diagnosis of Hepatitis C, either at entry into or exit from military service.  He states he has had no other risk factors since service, however, and a treatment record dated in September 2007 from the Community-Based Outpatient Clinic (CBOC) in Pahrump, Nevada, confirms he has not had intravenous (IV) drug use, tattoos, or blood transfusions.  In addition, lay statements from him dated in December 2010 and February 2011 indicate he never used IV drugs and that his doctor suggested a service connection as "the only logical place" where he could have acquired the disease.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As further support for his claim, the Veteran has submitted records from Gastroenterology Associates in Las Vegas, Nevada, showing a diagnosis of Hepatitis C as early as January 2001.  These records include a positive Hepatitis C RNA test as well as an ultrasound showing abnormalities of the liver.


The Veteran has not had a VA compensation examination concerning this claim.  VA is obliged to provide an examination when the record contains competent evidence the claimant has the alleged disability, the record indicates the disability or signs and symptoms of it may be associated with his active military service, but the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4).  The threshold for finding this necessary link between the currently claimed disability and disease or injury in service, to in turn warrant obtaining an examination for a medical nexus opinion on this determinative issue of causation, is relatively low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Risk factors for Hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211A (01-02) April 17, 2001.

Here, there is evidence the Veteran has had a diagnosis of Hepatitis C since January 2001 and may have known risk factors in service including exposure to raw sewage, sharing of razors and toothbrushes, and inoculations.  His STRs, however, also show treatment for sexually transmitted infections in October 1989 and April 1990.  So, on remand, the VA compensation examiner should consider all potential exposures and sources of possible infection in determining the origins of the Veteran's Hepatitis C.


The AMC also should obtain any additional VA treatment records from the Pahrump CBOC since February 2010.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Request all relevant evaluation or treatment records concerning the Veteran's Hepatitis C, dated since February 2010 at the Pahrump CBOC.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's Hepatitis C was incurred in, caused by, or related to his active military service.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative that the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history.


Specifically, the examiner should consider all of the risk factors for Hepatitis C identified by the record, including risky sexual activity, sharing of toothbrushes and razors, air gun inoculations, and exposure to raw sewage during service.

If, after consideration of all pertinent facts, additional testing results, or procurable data, the examiner cannot provide an opinion without resort to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why the requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for service connection for Hepatitis C in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


